Citation Nr: 0837995	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right arm 
disability.  

4.  Entitlement to service connection for a right leg 
disability.  

5.  Entitlement to a rating in excess of 10 percent for 
status post-operative internal derangement of the left knee.  

6.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left knee with painful motion.  

7.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1974 
to October 1978 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  


REMAND

Approximately one-and-a-half months after being notified of 
the transfer of his appeal to the Board, the veteran 
submitted a VA Form 9, Appeal To Board Of Veterans' Appeals, 
in which he requested a hearing before a Member of the Board 
(e.g., Veterans Law Judge (VLJ)) at the RO.  A complete and 
thorough review of the claims folder indicates that he has 
not been accorded such a hearing, nor has he withdrawn his 
request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

Schedule the veteran for a hearing before 
a VLJ at the No. Little Rock RO, with 
appropriate notification to him.  After a 
hearing is conducted, or if he withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


